Pee Cubiam.
The facts in this case and in Fletcher v. Southern Colonization Company, supra, page 143, 181 N. W. 205, are similar in all respects, with the exception that the complaint in the present case alleges that the final payment on the contract for the purchase of the land was made September 4,1918. That was after Christofferson’s appointment and resignation and after defendant’s withdrawal from this state. This fact does not remove this case from the application of the principles stated in the Fletcher case. The contract was made and breached and the cause of action accrued prior to the date of Christofferson’s appointment. These were the vital facts which led to the conclusion expressed in the other case.
The order appealed from is affirmed.